UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4093


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GERALD LEE CUNNINGHAM,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cr-00605-TLW-1)


Submitted:   July 19, 2011                  Decided:   July 29, 2011


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James P. Rogers,     Assistant Federal Public Defender, Columbia,
South Carolina,     for Appellant.    William N. Nettles, United
States Attorney,     Jimmie Ewing, William Day, Assistant United
States Attorneys,   Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gerald       Lee     Cunningham         pled    guilty,       pursuant       to    a

written plea agreement, to one count of copyright infringement,

in violation of 17 U.S.C.A. § 506(a) (West 2006 & Supp. 2011)

and    18     U.S.C.A.       § 2319(b)(1)            (West     Supp.       2011),    and     was

sentenced      to     fifteen       months’          imprisonment.            In    the     plea

agreement,         Cunningham       reserved         the     right     to    challenge          the

district      court’s      denial        of    the    motion     to    suppress       evidence

seized from his vehicle.                  On appeal, Cunningham challenges the

district court’s denial of the motion to suppress, arguing that

his Fourth Amendment rights were violated in various ways.                                      We

affirm.

              In     reviewing           the     district        court’s           denial       of

Cunningham’s suppression motion, we review the court’s factual

findings      for    clear       error    and   its     legal    conclusions         de    novo.

United      States    v.    Blake,       571    F.3d    331,    338    (4th       Cir.    2009).

Because the district court denied Cunningham’s motion, we review

the    evidence      in    the    light       most    favorable       to    the    Government.

United States v. Farrior, 535 F.3d 210, 217 (4th Cir. 2008).                                    We

also defer to the district court’s credibility determinations.

United States v. Abu Ali, 528 F.3d 210, 232 (4th Cir. 2008).

              The Fourth Amendment protects the “right of the people

to    be    secure   in    their     persons,         houses,    papers,      and    effects,

against unreasonable searches and seizures.”                           U.S. Const. amend.

                                                2
IV.    “[T]he protections of the Fourth Amendment[, however,] do

not    bear   on   every   encounter     between   a   police    officer   and   a

member of the public; it is only when a ‘search’ or a ‘seizure’

has occurred that the Fourth Amendment comes into play.”                   United

States v. McCoy, 513 F.3d 405, 411 (4th Cir. 2008).                  A “seizure

does not occur simply because a police officer approaches an

individual and asks a few questions.”                 Florida v. Bostick, 501

U.S. 429, 434 (1991).           Rather, a seizure warranting protection

of the Fourth Amendment occurs when, under the totality of the

circumstances, “a reasonable person would not feel free to leave

or otherwise terminate the encounter” with the police.                     United

States v. Weaver, 282 F.3d 302, 309 (4th Cir. 2002).

              Cunningham argues that he was unlawfully seized, in

violation of the Fourth Amendment, when law enforcement officers

approached him in a vacant lot and one of the officers began

asking him questions after observing Cunningham standing next to

a   vehicle    and   speaking     with    a   known    drug     dealer.     After

reviewing the transcript of the suppression hearing, we conclude

that the record amply supports the district court’s finding that

this    encounter     between    Cunningham     and     the   officers     was   a

consensual police-citizen encounter that does not trigger Fourth

Amendment scrutiny.        See id. at 310 (listing factors appropriate

for consideration in reviewing whether a seizure has occurred).



                                         3
              Cunningham      also        challenges        the     district       court’s

finding    that    he     voluntarily       consented       to    the    search       of   the

vehicle.      We conclude, however, that the facts of the encounter

between    Cunningham       and    the     officers       confirm       that    Cunningham

consented to the search of the vehicle and that such consent was

voluntarily given.          See Schneckloth v. Bustamonte, 412 U.S. 218,

219, 227 (1973) (recognizing that consent is an exception to the

warrant requirement and that voluntariness of consent depends on

the totality of the circumstances); United States v. Lattimore,

87 F.3d    647,    650    (4th    Cir.     1996)    (en     banc)    (listing      factors

appropriate for consideration in reviewing whether consent was

voluntarily given).

              Cunningham also argues that, even assuming his consent

to   search    the      vehicle     was    valid,     law        enforcement      was      not

authorized to search through and seize a brown box and bags

found in the vehicle during the search.                           Again, we disagree.

“[W]hen a suspect gives his general and unqualified consent for

an officer to search a particular area, the officer does not

need to return to ask for fresh consent to search a closed

container located within that area.”                      United States v. Jones,

356 F.3d 529, 534 (4th Cir. 2004).                 A suspect’s “general consent

to   a    search     permits       the     opening     of    closed       but     unlocked

containers found in the place as to which consent was given.”

United    States     v.    Gant,     112    F.3d     239,    243     (6th      Cir.     1997)

                                            4
(internal quotation marks and alteration omitted).                  Cunningham

gave his unqualified consent for a law enforcement officer to

search the vehicle, thus permitting the officer to search the

bags and box located inside it.               Further, because Cunningham

consented to the search of the vehicle, and it is undisputed

that   the    contents    of    the    bags   and   box   readily     appeared

incriminating, the seizure of these items was authorized under

the plain-view doctrine.        See United States v. Jackson, 131 F.3d

1105, 1109 (4th Cir. 1997) (stating that the warrantless seizure

of   incriminating   evidence     is   authorized    under   the    plain-view

doctrine where the officer is lawfully in a place from which the

object may be viewed and has a lawful right to access the object

and where the object’s incriminating character is immediately

apparent).

             Because the district court did not err in denying the

motion to suppress, we affirm the court's judgment.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials    before   the    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                       5